        Case 2:14-cv-01106-RAH-KFP Document 34 Filed 04/30/19 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

BETTY WILSON,


                 Plaintiff,
                                                  Civil Action No. 2:14-cv-01106-MHT-SRW
         v.

STEVEN T. MARSHALL, Alabama Attorney
General, et al.,


                 Defendants.



                                 NOTICE OF APPEARANCE

         The undersigned, Kevin R. Garrison, of the law firm BAKER, DONELSON,

BEARMAN, CALDWELL & BERKOWITZ, P.C., hereby gives notice of his appearance as

additional counsel of record in the above-styled cause for Plaintiff Betty Wilson. The Clerk and

all parties are requested to provide counsel with copies of all subsequent pleadings, orders,

notices, discovery, and correspondence.

         Respectfully submitted April 30, 2019.

                                             /s/ Kevin R. Garrison
                                             KEVIN R. GARRISON
                                             Counsel for Plaintiff, Betty Wilson

OF COUNSEL:
BAKER, DONELSON, BEARMAN,
 CALDWELL & BERKOWITZ, P.C.
420 Twentieth Street North
Wells Fargo Tower, Suite 1400
Birmingham, Alabama 35203
(205) 328-0480 – Telephone
E-mail: kgarrison@bakerdonelson.com




4822-3600-2965
        Case 2:14-cv-01106-RAH-KFP Document 34 Filed 04/30/19 Page 2 of 3




Peter D. Isakoff
(Admitted pro hac vice)
WEIL, GOTSHAL & MANGES LLP
1300 Eye Street, NW, Suite 900
Washington, DC 20005
Tel.: (202) 682-7000
Facsimile: (202) 857-0940
E-mail: peter.isakoff@weil.com

Seema Saifee
(Admitted pro hac vice)
INNOCENCE PROJECT
40 Worth Street, Suite 701
New York, NY 10013
Tel.: (212) 364-5982
Fax: (212) 364-5341
E-mail: ssaifee@innocenceproject.org




                                        2


4822-3600-2965
        Case 2:14-cv-01106-RAH-KFP Document 34 Filed 04/30/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I certify that I served the foregoing on the following counsel of record on this the 30th
day of April 2019, via email and United States Mail, postage prepaid and properly addressed.

J. Clayton Crenshaw
Office of the Attorney General
501 Washington Ave.
Montgomery, AL 36130
Telephone: (334) 242-7423
Fax: (334) 353-3637
E-mail: ccrenshaw@ago.state.al.us

Steven T. Marshall
Alabama Attorney General
Office of the Attorney General
501 Washington Ave.
Montgomery, AL 36130

Madison County District Attorney’s Office
100 North Side Square
Huntsville, AL 35801

Robert L. Broussard
District Attorney of Madison County
100 North Side Square
Huntsville, AL 35801

                                            /s/ Kevin R. Garrison
                                            OF COUNSEL




                                               3


4822-3600-2965
